EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS MASTER FUND, LLC 225 High Ridge Road Stamford, CT06905 November 19, 2012 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attention: Ms. Laura Hatch, Esq. Re:Excelsior Multi-Strategy Hedge Fund of Funds Master Fund, LLC Registration Statement on Form N-14 (File Nos.: 333-184429 and 811-10083) Dear Ms. Hatch: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended, the undersigned hereby respectfully requests that the effective date for the above-referenced Registration Statement on Form N-14 be accelerated so that it will be declared effective on November 20, 2012 or as soon as practicable thereafter. Please notify Karen Spiegel of Schulte Roth & Zabel LLP, counsel to the undersigned, at (212) 756-2192, as soon as possible as to the time the Registration Statement has been declared effective pursuant to this acceleration request. EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS MASTER FUND, LLC By: /s/ Steven L. Suss Name:Steven L. Suss Title:Chief Financial Officer
